Citation Nr: 1030622	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.  
He died in October 2007 from lymphoma.  The appellant is the 
Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2010, the appellant testified during a videoconference 
hearing, held at the Roanoke, Virginia, RO, before the 
undersigned Veterans Law Judge; a transcript of that hearing is 
of record.  The Nashville RO otherwise has jurisdiction of the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the May 2010 Board hearing, the appellant asserted that 
during service the Veteran was exposed to Agent Orange that 
caused his lymphoma resulting in his death.  She specifically 
contends that during air flights in service he dropped off Agent 
Orange at various places in Vietnam.  

The Veteran's DD214 for the period from July 1972 to November 
1976 shows that the Veteran's military occupational specialty was 
that of an air cargo specialist and that his last duty assignment 
was with the 436 APX (MAC).  His DD214 also indicates that he had 
service in Indochina or Korea.  In addition, under remarks, it is 
specifically indicated that the Veteran was involved in the 
airlift of dangerous materials in September 1973.  While there 
are a few service personnel records associated with the claims, 
they do not indicate where the Veteran served during this period 
of service or the type of dangerous materials airlifted.  In 
light of the above, the Board finds that a remand is warranted 
for the RO/AMC to obtain all outstanding service personnel 
records and attempt to verify whether the Veteran had service in 
Vietnam and the type of dangerous materials he airlifted in 
September 1973 and the location from which they were taken and 
the location receiving the delivery.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In that case, it was noted that, in general, 38 U.S.C.A. 
§ 5103(a) notice for a dependency and indemnity compensation 
(DIC) case must include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Such notice has not 
yet been provided to the appellant. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the appellant 
and her representative a letter that 
complies with the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that is consistent with Hupp, 
supra.  

2.  Appropriate action must be taken to 
obtain all of the Veteran's service 
personnel records.  All attempts made 
should be documented.  If records cannot be  
obtained, appellant should be notified in  
accordance with applicable procedures.

3.  Attempt to verify whether the Veteran 
had service in the Republic of Vietnam 
while assigned to the 436 ABS (MAC) from 
July 1972 to November 1976.  The RO/AMC 
should request verification from all 
appropriate sources, including the National 
Personnel Records Center (NPRC) and U.S. 
Army and Joint Services Records Research 
Center (JSRRC) and the Air Force.  

4.  Attempt to verify the types of 
dangerous materials that the Veteran would 
have been exposed to during airlifts in 
September 1973, as specifically noted on 
the Veteran's DD214 for the period from 
July 1972 to November 1976.  The RO/AMC 
should request verification from all 
appropriate sources, including the NPRC and 
JSRRC. These agencies should be asked to 
provide any information that might 
corroborate the appellant's assertion that 
the Veteran came into contact with Agent 
Orange during airlift operations.  It 
should also be determined, if possible, 
where the pick-ups and deliveries were 
made.

 5.  If the types of dangerous materials 
airlifted by the Veteran are identified, 
then the RO/AMC should arrange for a VA 
medical opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the lymphoma 
which caused the Veteran's death, was due 
to exposure to such material(s). 

The examiner must review the claims folder 
and the pertinent medical records contained 
therein.  A rationale for all opinions 
expressed must be provided.

6.  Thereafter, the claim should be 
readjudicated.  If  the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a  
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


